Citation Nr: 1728648	
Decision Date: 07/21/17    Archive Date: 07/27/17

DOCKET NO.  12-25 552	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUES

Whether new and material evidence has been received to open a claim for entitlement to service connection for posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Colorado Division of Veterans Affairs


ATTORNEY FOR THE BOARD

J.T.Stallings, Associate Counsel


INTRODUCTION

The Veteran has active duty service from June 1971 to June 1972. 

This matter comes before the Board of Veterans' Appeals (BVA) on appeal from a December 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Denver, Colorado.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

The Veteran requested a hearing on his VA Form 9, Appeal to the Board, received in September 2012, on this matter. He withdrew the hearing request in July 2013. Records dated subsequent to the withdrawal indicated that the Veteran was still waiting for a hearing before the Board. In July 2017, the Board contacted the Veteran in writing to determine if he still wanted a hearing.  The Veteran responded the same month, wherein he stated he wanted a Travel Board hearing.  

Accordingly, the case is REMANDED for the following action:

Schedule the Veteran for a Travel Board Hearing in accordance with the docket number of his appeal. The Veteran is to be provided timely notice at his current address and all correspondence should be documented including if the Veteran fails to appear. 

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 

action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



__________________________________________
A. P. SIMPSON
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).

